on rehearing.
Broyles, C. J.
The ground of the affidavit of illegality, which set up that the surety was released because certain described personal property of the principal had been wrongfully and unlawfully carried outside of the county by the plaintiffs in fi. fa., showed also that the value of such property was less than the amount of the judgment in favor of the plaintiffs in fi. fa. This act of the plaintiffs in fi. fa., therefore, while it increased the risk of the surety, did not discharge the surety from all liability, but did discharge him to the extent of the value of the property carried beyond the jurisdiction of the court. The fact that the ground of illegality alleged that because of this increased risk of the surety he was discharged from all liability did not warrant the court in striking the ground on general demurrer. See, in this connection, Griffeth v. Moss, 94 Ga. 199, 200 (21 S. E. 463).
Nor. can we- agree with the contention of counsel for' the defendants in error that the record shows that the defendants in error had title to all of the property which it was alleged they wrongfully removed beyond the limits of the county.
The ruling in paragraph 2 of the decision is modified as set forth above.

Judgment adhered to.


Lulce and Bloodworth, JJ., concur.